DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, & 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. [PG. Pub. No.: US 2012/0068690 A1].
With regards to claim 1, Song discloses a resonator for the detection of a mass analyte (¶0005), the resonator comprising: a piezoelectric layer formed of a piezoelectric material (¶0041); a first resonator region (260, first bulk acoustic wave resonance unit, ¶0053) and a second resonator region (270, second bulk acoustic wave resonance unit, ¶0061) each occupying a corresponding region of the piezoelectric layer (264, first piezoelectric layer, Figs. 2D, 3C, 4C-4D, 5B-5C, ¶0056); electrodes 
With regards to claim 2, Song discloses wherein the first and second resonator regions are formed as parts of the same resonator (BAWR, sensor, Fig. 2D, ¶0067-0068). 
With regards to claim 3, Song discloses wherein the first and second regions are contiguous parts of the same resonator (260 & 270 are substantially the same structure, Fig. 2D, ¶0068). 
With regards to claim 4, Song discloses wherein the electrodes sandwich the piezoelectric layer (0021). 
With regards to claim 7, Song discloses wherein the first resonator region comprises a mass analyte receiving layer (a resonance frequency may vary based on a product of Lm and Cm 110, and may vary based on a physical thickness, a material 
With regards to claim 8, Song discloses wherein the mass analyte receiving layer comprises binding sites at the first resonator region for selectively attaching to the mass analyte (in response to a sample injected from an external side reacting with a coated layer, the signal BAWR 210 may measure a changed resonance frequency. In the example, the reaction between the sample and the coated layer may affect a physical thickness, a material property, and the like associated with the signal BAWR 210. Thus, the reaction may cause a change in impedance. Since the impedance may be changed, the resonance frequency may change. In this example, in response to a plurality of coated layers capable of reacting with the target material being provided, the signal BAWR 210 may sense different elements by sensing a change in a physical thickness, a material property, a mass, and a temperature associated with materials of the signal BAWR 210, ¶0047). 
With regards to claim 9, Song discloses a sensor device comprising an array of resonators (260, first bulk acoustic wave resonance unit, 0053 and 270, second bulk acoustic wave resonance unit, ¶0061), each resonator in said array (260 & 270) comprising: a piezoelectric layer formed of a piezoelectric material (The BAWR uses an elastic wave of a piezoelectric material, Figs. 2D, 3C, 4C-4D, 5B-5C, ¶0041); a first resonator region (260) and a second resonator region (270) each occupying a corresponding region of the piezoelectric layer (Figs. 2D, 3C, 4C-4D, 5B-5C, ¶0068); electrodes disposed to apply a driving signal to the piezoelectric layer to generate bulk acoustic waves, the electrodes being common to the first resonator region and the 
With regards to claim 10, Song discloses wherein the array of resonators is formed on a single chip (the first bulk acoustic resonance unit 260 and the second bulk acoustic resonance unit 270 may be formed on the same substrate, ¶0068) 
With regards to Method claim 11, the method steps thereof are met by the apparatus as disclosed by Song as cited above in claim 1. 
With regards to claim 12, Song discloses wherein the method further comprises: detecting a shift in one or both of the first and second resonant frequencies (at least one resonance frequency changed due to a reaction with a target material, ¶0047) and 
With regards to claim 13, Song discloses wherein the environmental change is a temperature change at the resonator (In response to the reference BAWR 220 sensing a change in a pressure, a temperature, and the like, the reference BAWR 220 may measure the reference resonance frequency before a change occurs, ¶0048).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [PG. Pub. No.: US 2012/0068690 A1] in view of Webster et al. [PG. Pub. No.: US 2016/0116444 A1].
With regards to claim 5, Song discloses the claimed invention as cited above in claim 1, however is silent on wherein the first and second resonant frequencies are each greater than 0.5 GHz.
Webster teaches of sensors can include at least one resonator (in some embodiments, at least two resonators) and various other structures that may be formed in association with the resonators. The at least one resonator in embodiments can include a bottom electrode, a piezoelectric layer, and a top electrode, wherein the piezoelectric layer is positioned between the bottom electrode and the top electrode where (102, first resonator and second resonator frequencies are greater than 0.5 GHz as illustrated by the Smith plots using various resonators, Figs. 6A-6D, ¶0040-0044). 
At the time of filing it would have been obvious to one ordinary skilled in the art to modify Song with the first and second resonators having frequencies higher than 0.5GHz based upon Webster teaching. When modifying Song one would have readily 
With regards to claim 6, Song discloses the claimed invention as cited above in claim 1, however is silent on wherein the resonator is a solidly mounted resonator (SMR) with an acoustic wave reflector structure arranged under the piezoelectric layer and electrodes. 
Webster teaches of the resonator is a solidly mounted resonator (SMR) with an acoustic wave reflector (reflection coefficient) structure arranged under the piezoelectric layer and electrodes (¶0041). 
At the time of filing it would have been obvious to one ordinary skilled in the art to modify Song with the SMR based upon Webster’s teaching. When modifying Song one would have readily concluded to provide a SMR resonator to address the ratio of the reflected energy to applied energy (i.e., the reflection coefficient) as the frequency is varied for the case in which one electrode is connected to ground and another to signal, for an SMR resonator with an impedance equal to (or normalized to) the system impedance at the resonant frequency. As the frequency of the applied energy (e.g., RF signal) is increased, ¶0041).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852